Title: To Thomas Jefferson from Samuel R. Demaree, 30 May 1803
From: Demaree, Samuel R.
To: Jefferson, Thomas


          
            Honorable Sir, 
                     
            Harrodsburgh (Kenty) May 30th 1803.
          
          Believing information from all quarters absolutely necessary to a proper managment of duties which, you will readily acknowledge, are too extensive & intricate for any man to execute fully,—I trust you will pardon me for tendering a few observations relative to the Mississippi, Floridas & Louisiana. This, being a matter of great moment to the western country, considerably agitates the minds of the inhabitants. The world concedes that we have a right to the navigation of the river; and nearly all of us agree that we must possess those territories. Our reasons are—their proximity to the U.S.—their intinsic value—their peculiar situation with regard to our commerce. I would observe tho’, if proximity be a just reason why we must acquire those places, any nation in Europe or Asia may justly claim these continents & contend for Africa. The same & more might be said of the next reason; viz. intinsic value. If we must possess them for the advantage of our commerce, the inhabitants of the heads of the Rhine & Danube &c. have the same right to drive away those from the banks and mouths of these rivers. Self-interest reasons without regard to justice. I am however in favor of the acquisition. But how are these countries to be acquired? Here we are divided:—some say by conquest—others by purchace. The advocates of force (whose temerity is at least equal to their knowledge or humanity) urge, on the one hand, the facility of the enterprize by arms—on the other, the expensiveness of a purchace. The friends of purchace argue the expence of equipping & provisioning a single army during one campaign—The hazard of a long war, (as we cannot claim exclusive expertness in discipline or in arms): in which case the pecuniary expence will almost certainly exceed the price of purchace, besides the corruption of the armies—the danger of disaster—the loss of lives—& every evil. Should we suceed well in taking those countries, yet an army would be needed to guard them from other nations. Here agan are expence & evil incalculable. I think natural calamities are fully sufficient to render life uncomfortable—add factitious evils & we make life intolerable. We ought not therefore to hazard all these evils together with the probability of redoubled expence, which may produce only shame & misery, for the possibility of saving a little money. Add to these the uncertain tenure of conquered countries, and I am clearly for an honest purchace; or no more than a free navigation of the river—an acquisition with peace or not at all.
          
          Being unable to farm I have spent some of my time in books—Scarce can I open the historic page but one calamity follows another in quick succession. I have looked for the cause—I find ignorance & pride, both increased by flattery, are the common parents of oppression. Allow me to make one more observation. The great Washington, being decieved signed the British Treaty—died leaving only half his glory. Adams took “the Spirit of Despotism” for his guide—& alas! ruined himself & his country.—What if Jefferson too should fall? What a stab to representative Government! I cannot bear the thought—I pray it may never happen. But I have intruded perhaps too long. I desire to subscribe myself, with great defference
          Your fellow Citizen
          
            Sam. R. Demaree
          
        